Citation Nr: 1214336	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  05-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected retropatellar pain syndrome, right knee (right knee condition).

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected retropatellar pain syndrome, left knee (left knee condition).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran has active service from October 1988 to December 1992 and November 1997 to December 2001, with a period of Active Duty for Training from April 1987 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), mailed to the Veteran in January 2003, that granted his claims of entitlement to service connection for right and left knee conditions and assigned noncompensable initial disability ratings to the same, each effective January 1, 2002.  A December 2003 rating decision, mailed to the Veteran in March 2004, increased the initial disability ratings assigned to the Veteran's right and left knee conditions to 10 percent each, effective January 1, 2002. 

The Board, in a February 2009 decision, in pertinent part, denied the Veteran's claims of entitlement to initial disability ratings in excess of 10 percent for his right and left knee conditions.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In an October 2009 Order, the Court granted a Joint Motion for Remand (JMR) with respect to the claims of entitlement to initial disability ratings in excess of 10 percent for his right and left knee conditions, and vacated in part the Board's February 2009 decision having to do with these issues.  These matters were then remanded to the Board for readjudication in accordance with the JMR.

The Board notes that by the most recent VA Form 21-22, Appointment of Veteran's Service Organization as Claimant's Representative, dated in April 2005, the Veteran designated The American Legion to serve as his representative in matters before the Board.  While the Veteran was represented by a private attorney in matters before the Court, including the matters remanded herein, there is no VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, associated with the Veteran's claims file.  Thus, the Board will continue to acknowledge The American Legion as the Veteran's representative in matters before it.

In October 2010, this case was remanded by the Board for additional development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, the Board notes that, in a January 2009 Informal Hearing Presentation, the Veteran's representative indicated that "[i]n connection with driving the Veteran would have been required to have US DOT physicals at least every two years... in addition to any state CDL license requirements.  We contend that the RO should have obtained those records."  

When VA has actual notice of the existence of relevant Federal records, the duty to assist include requesting those records.  38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cirrhosis. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App.  363, 370 (1992) (finding that VA's duty to assist specifically includes requesting information from other Federal Departments).   

Based on the foregoing, this matter must be remanded in order to obtain the records noted above.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c). in order that records noted above 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  

Obtain updated VA treatment records.  

Obtain all US DOT physicals for the Veteran, as well as any physicals preformed pursuant to any state CDL license requirements.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


